Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 31, 2019

                                       No. 04-19-00713-CR

                                       John Derek ALLEN,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. DC6678
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
         The clerk’s record has been filed, but does not contain a copy of the trial court’s
certification of the defendant’s right of appeal as required by the Texas Rules of Appellate
Procedure. TEX. R. APP. P. 25.2(a)(2)(d), 34.5(a)(12), App’x D. We order the trial court clerk to
file a supplemental clerk’s record containing the trial court’s certification of the defendant’s right
of appeal by January 10, 2020.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ,
                                                       Clerk of Court